DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0021], line 8 describes, "low-time".  However, rest of the specification describes, "lowtime" or "low time".  The examiner suggests the applicant to use the same terminology consistently throughout the specification for clear understanding.  
Paragraph [0072], lines 8-11 describe, The instructions may direct the processor to drive a resistance of the heating element as a function of the at least two of the first output voltage of a power source, the voltage drop across the heating element and the voltage drop across the heating element".  It is not clear whether "the voltage drop across the heating element" written twice is required description or typing mistake.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the puff" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4, lines 9-11, and claim 7, lines 12-14 recite, "deriving a resistance of the heating element as function of the at least two of the first output voltage of power source, the voltage drop across the heating element and the voltage drop across the heating element".  Both claims 4 and 7 recite, "the voltage drop across the heating element" twice.  It is not clear whether the function requires the voltage drop across the heating element twice or this limitation being a typing mistake in the claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 10,111,465 B2).
Lin discloses a method of operating an electronic smoking device, comprising, detecting an output voltage of a power source of a heating circuit in the electronic smoking device (see column 6, lines 19-21).  
While Lin discloses a calculation of the power source as a function of the output voltage of the power source and a resistance of a heating element (column 6, lines 19-32), Lin does not disclose estimating a discharging time of the power source such that an energy converted in the puff is substantially identical to a predetermined energy conversion value for one puff.
On the other hand, in view of the graphs shown in Figures 2-7C, Lin does disclose a calculation of the power source as a function of the output voltage of the power source and a resistance of a heating element related to a smoking operation time (column 6, lines 1-32).  A person having ordinary skill in the art would easily able to estimate a discharging time of the power source such that an energy converted in the puff is substantially identical to a predetermined energy conversion value for one puff. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the calculation of power source taught by Lin such that it would be used to estimate a discharging time of the power source as taught by the instant invention because it is common knowledge that a mathematical equation can be rearranged to find a value of a desired variable in the equation.  Lin clearly discloses a calculation of the power source as a function of the output voltage of the power source and a resistance of a heating element.  

Allowable Subject Matter
Claims 4 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093.  The examiner can normally be reached on Monday-Friday, 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica J Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2896